Name: Decision of the EEA Joint Committee No 4/98 of 30 January 1998 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  maritime and inland waterway transport;  organisation of transport;  European construction;  deterioration of the environment
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/6 DECISION OF THE EEA JOINT COMMITTEE No 4/98 of 30 January 1998 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 10/97 (1); Whereas Commission Directive 97/34/EC of 6 June 1997 amending Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 55a (Council Directive 93/75/EEC) in Annex XIII to the Agreement:  397 L 0034: Commission Directive 97/34/EC of 6 June 1997 (OJ L 158, 17.6.1997, p. 40), as corrected by OJ L 162, 19.6.1997, p. 56. Article 2 The texts of Directive 97/34/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 March 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 30 January 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 182, 10.7.1997, p. 4. (2) OJ L 158, 17.6.1997, p. 40.